Citation Nr: 1301096	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  08-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for pulmonary tuberculosis, moderately advanced, arrested, status post segmental resection of the right upper lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty from October 1948 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center, in Philadelphia, Pennsylvania.

On his VA Form 9, the Veteran requested a travel board hearing before a Veterans Law Judge.  In a September 2011 letter, the Veteran was informed that a hearing was scheduled to take place on November 1, 2011, at the RO in Philadelphia, Pennsylvania, but the Veteran failed to report for his hearing without explanation. He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed abandoned.

In March 2012, the Board remanded this matter for additional development.  The case has since been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

In March 2012, the Board found that the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) as secondary to tuberculosis was inextricably intertwined with the claim seeking a compensable rating for tuberculosis.  The Board noted that entitlement to service connection for COPD had been addressed in a statement of the case but had not been officially adjudicated in a rating decision.  The March 2012 remand ordered the originating agency to develop the claim for service connection, to include issuance of proper notice, obtain updated treatment records, and formally adjudicate the claim.  Review of the claims files shows that the originating agency issued notice of how to substantiate the claim for service connection for COPD.  However, it does not appear that updated VA treatment records have been requested.  Further, instead of adjudicating the claim in an official rating decision, the originating agency adjudicated the matter of entitlement to service connection for COPD in a supplemental statement of the case, which does not substantially comply with the Board's March 2012 remand order.  Consequently, another remand is necessary for development and adjudication in compliance with the March 2012 remand orders.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding pertinent treatment records, to include any pertinent VA treatment records since October 2006.

2.  The RO/AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO/AMC should adjudicate the Veteran's claim for secondary service connection for COPD under the criteria in effect prior to October 2006.  It should also inform the Veteran of his appellate rights with respect to this determination.

This adjudication must be in a rating decision.  Adjudication in a supplemental statement of the case is not sufficient.

4.  If appropriate the RO/AMC should also readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

